DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim is missing a “.” at the end of the claim.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim depends on itself.  Appropriate correction is required.  For the purposes of examination, claim 6 will be treated to be dependent on claim 5.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “memory stripe coding management component to cause” in claims 7, 11-14; “processing device to perform” in claims 15, 16, 18, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  “memory stripe coding management component” will be interpreted as defined in paragraph [0039] of the specification, and “processing device” will be interpreted as defined in paragraph [0066] of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “a memory device” in the first clause.  It is unclear if “a memory device is referring to the same memory device where the first and the second planes are located or if it is a different memory device since the memory device recited in the parent claim also comprises third and fourth plane.  For the purposes of the examination, “a memory device” will be treated as “a different memory device”.
Claim 4 recites the limitation "the third memory plane" in third clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the data recovery operation" in first line of the claim.  There is insufficient antecedent basis for this limitation in the claim, because claim 6 depends on itself.  For the purposes of the examination, claim 6 will be treated to be dependent on claim 5.
Claim 8 recites the limitation "second page" in line 1 of the claim.  It is unclear if “second page” is referring to “a second page” recited in the parent claim.  For the purposes of examination, “second page” will be treated as “the second page”.
Claim 15 recites “the first sub-set of memory blocks”.  It is unclear if the recited memory blocks is referring to the memory blocks in the first memory plane or the memory blocks within the second memory plane.  For the purposes of the examination, it will be treated as “the first sub-set of memory blocks within the first memory plane”.
Claim 15 recites the limitation “the second sub-set” in the last clause of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the examination, it will be treated as “the first sub-set of memory blocks within the second memory plane”.
Claim 15 recites “a first sub-set of memory blocks with a second memory plane”.  It is unclear if “a first sub-set of memory blocks” is located within the second memory plane.  For the purposes of the examination, it will be treated as “a first sub-set of memory blocks within a second memory plane.”
Claims 16-20 inherit the limitations of claim 15 and are rejected for the same reasons.
Claim 16 recites the limitation "the memory sub-system" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of the examination, it will be treated as “the system”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (PG Pub. 2016/0,283,143 A1) [hereafter Guo].

As per claim 1, Guo teaches:
A method, comprising: writing, to a first sub-set of memory blocks of a first memory plane associated with a memory device, first data corresponding to recovery of an uncorrectable error; (Guo, Fig. 2A, ¶ [0020], p0 of stripe N)
writing, to a first sub-set of memory blocks of a second memory plane associated with the memory device, second data corresponding to recovery of the uncorrectable error, (Guo, Fig. 2A, ¶ [0020], p1 of stripe N)
wherein a relative physical location of the first sub-set of memory blocks of the first memory plane and a relative physical location of the first sub-set of memory blocks of the second memory plane are a same relative physical location with respect to the first memory plane and the second memory plane (Guo, Fig. 2A, ¶ [0020]), first blocks of plane0 and plane1)

As per claim 2, the rejection of claim 1 is incorporated and Guo further teaches:
writing redundant array of independent NAND (RAIN) data as part of writing the data corresponding to recovery of the uncorrectable error (Guo, ¶ [0019], user data and XOR parity data; stripe N)

As per claim 3, the rejection of claim 1 is incorporated and Guo further teaches:
writing a first portion of redundant array of independent NAND (RAIN) parity data as part of writing the first data or writing a second portion of RAIN parity data as part of writing the second data, or both (Guo, ¶ [0019-0020], user data and XOR parity data; stripe N)

As per claim 5, the rejection of claim 1 is incorporated and Guo further teaches:
performing a data recovery operation using the first data or the second data, or both (Guo, ¶ [0020], p0 and p1 are XOR parity data used for recover from read error)

As per claim 6, the rejection of claim 5 is incorporated and Guo further teaches:
performing the data recovery operation in response to a determination that a failure involving host data written to the memory device has occurred (Guo, ¶ [0019-0020], XOR parity is created as the data is written from the host to the memory device, and the data written is recovered using the created XOR parity upon determination of the defects in where the data is stored)

Claim 7 is an apparatus claim corresponding to the method claim 1 and is rejected for the same reasons set forth in connection of the rejection of claim 1 above, and Guo teaches a memory stripe coding management component (Guo, ¶ [0023]).

As per claim 8, the rejection of claim 7 is incorporated and Guo further teaches:
wherein the first page and second page are part of a redundant array of independent NAND (RAIN) stripe written to the memory device (Guo, ¶ [0019-0020], p0 and p1 are XOR parity data, user data and XOR parity data; stripe N)

As per claim 9, the rejection of claim 7 is incorporated and Guo further teaches:
wherein the first page of the data and the second page of the data contain data corresponding to a parity portion of a redundant array of independent NAND (RAIN) stripe written to the memory device (Guo, ¶ [0020], p0 and p1 are XOR parity data used for recover from read error)

As per claim 10, the rejection of claim 7 is incorporated and Guo further teaches:
wherein the first page of data and the second page of data are collocated on a single memory stripe that invokes at least one memory die of the memory device (Guo, ¶ [0020], p0 and p1 are belong to Stripe N and on a same plane)

Claims 12, 13 are apparatus claims corresponding to the method claims 5, 6 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 5, 6 above.

As per claim 14, the rejection of claim 7 is incorporated and Guo further teaches:
wherein the memory stripe coding management component is deployed in a mobile computing device (Guo, ¶ [0011], a mobile computing device)

Claim 15 is a system claim corresponding to the method claims 1, 3 combined and is rejected for the same reasons set forth in connection of the combined rejections of claims 1, 3 above, and Guo teaches a processing device (Guo, ¶ [0023]).

As per claim 16, the rejection of claim 15 is incorporated and Guo further teaches:
wherein the memory sub-system further comprises a third sub-set of memory blocks within the first memory plane and a fourth sub-set of memory blocks within the second memory plane, and (Guo, Fig. 2A, ¶ [0020], p0 and p1 of stripe N+1)
wherein the processing device is to further perform operations comprising: writing third data comprising a first portion of a different RAIN stripe to the third sub-set of memory blocks; and (Guo, Fig. 2A, ¶ [0020], p0 of stripe N+1)
writing fourth data comprising a second portion of the different RAIN stripe to the fourth sub-set of memory blocks (Guo, Fig. 2A, ¶ [0020], p1 of stripe N+1)

As per claim 17, the rejection of claim 16 is incorporated and Guo further teaches:
wherein the third sub-set of memory blocks is located in a same physical position within the first memory plane as the fourth sub-set of memory blocks is located within the second memory plane (Guo, Fig. 2A, ¶ [0020]), second blocks of plane0 and plane1)

Claims 18, 19 are system claims corresponding to the method claims 5, 6 respectively and are rejected for the same reasons set forth in connection of the rejections of claims 5, 6 above.

Claim 20 is a system claim corresponding to the apparatus claim 14 and is rejected for the same reasons set forth in connection of the rejection of claim 14 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PG Pub. 2019/0,339,902 A1 discloses a NAND flash memory system grouping page stripes into block stripes and writing data to a flash memory module using RAID scheme.
PG Pub. 2008/0,091,172 A1 discloses using SSD devices in a RAID6 storage scheme to provide a first and a second parity for the data in a stripe across multiple NAND flash memories in a single SSD.
PG Pub. 2017/0,249,211 A1 discloses a Redundant Array of Independent NAND for a 3-dimensional memory array, and storing RAIN stripe.
PG Pub. 2015/0,287,478 A1 discloses using a redundant array of silicon independent elements (RASIE) to protect the data from memory block failures.  A RASIE stripe may be comprised of memory blocks from different memory dies/planes.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE M KO whose telephone number is (571)270-3886. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAE M KO/Primary Examiner, Art Unit 2114                                                                                                                                                                                                        June 3, 2022